258 F.2d 684
VULCANIZED RUBBER & PLASTICS COMPANY, Petitioner,v.FEDERAL TRADE COMMISSION, Respondent.
No. 13986.
United States Court of Appeals District of Columbia Circuit.
Argued May 5, 1958.
Decided May 29, 1958.

Mr. Donald E. Van Koughnet, Washington, D. C., with whom Mr. H. Douglas Weaver, Washington, D. C., was on the brief, for petitioner.
Mr. E. K. Elkins, Atty., Federal Trade Commission, with whom Mr. James E. Corkey, Asst. Gen. Counsel, Federal Trade Commission, was on the brief, for respondent.
Before EDGERTON, Chief Judge, and FAHY and BURGER, Circuit Judges.
PER CURIAM.


1
Petitioner seeks review of a Commission order to "cease and desist from representing * * * that [petitioner's] combs are `rubber' or `hard rubber' or are made of `rubber' or `hard rubber,' unless such combs are in fact made of vulcanized hard rubber." Over six months after the order had issued, the Commission undertook to construe its order, in a letter to petitioner, to prohibit representing the combs (which are 13% unvulcanized synthetic rubber and 85% plastic) as "rubber-resin." Petitioner contends that the order, as construed by the Commission, exceeds the bounds established by the complaint and findings, citing Gimbel Bros., Inc., v. Federal Trade Commission, 2 Cir., 1941, 116 F.2d 578. We do not understand the order as written to be challenged, but only the Commission's subsequent interpretation of its order. However, this interpretation may be changed or it may never be enforced. We hold that there is no controversy calling for judicial review of the interpretation at the present time. See Aetna Life Insurance Co. of Hartford, Conn. v. Haworth, 1937, 300 U.S. 227, 57 S. Ct. 461, 81 L. Ed. 617.


2
Dismissed.